


110 HR 1420 IH: Microbicide Development

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1420
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Ms. Schakowsky (for
			 herself, Mr. Shays,
			 Mrs. Capps,
			 Ms. Bean, Mr. Berman, Mr.
			 Davis of Illinois, Mr.
			 Emanuel, Mr. Grijalva,
			 Mr. Kirk, Ms. Lee, Ms.
			 Matsui, Mr. McDermott,
			 Mr. McNulty, and
			 Ms. Schwartz) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act with respect to
		  facilitating the development of microbicides for preventing transmission of
		  HIV/AIDS and other diseases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Microbicide Development
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Women and girls
			 are the new face of HIV/AIDS, and are increasingly affected by the disease in
			 every region of the world. As of 2006, nearly half of the 37,200,000 adults
			 living with HIV and AIDS worldwide were women. In sub-Saharan Africa, that
			 proportion was 59 percent.
			(2)Because of their
			 social and biological vulnerabilities, young women are particularly at risk of
			 HIV infection. In sub-Saharan Africa, the prevalence of HIV/AIDS is three times
			 higher among women ages 15 to 24 than it is among men in that same age
			 group.
			(3)Women infected
			 with HIV can transmit the infection to their infants during pregnancy, labor,
			 delivery, or breast-feeding. The most effective way to interrupt
			 mother-to-child transmission is to ensure that mothers are not infected in the
			 first place.
			(4)Many women who
			 become infected with HIV have just one sexual partner—their husband. Marriage
			 is not necessarily effective protection against HIV, because to protect
			 themselves from HIV, women have to rely on their male partners to be faithful
			 or to use condoms. Many women, especially in the developing world, are unable
			 to insist on mutual monogamy or negotiate condom use, particularly in long-term
			 relationships.
			(5)Scientists are
			 working on a promising new prevention tool that could slow down the spread of
			 the HIV/AIDS epidemic—microbicides. Formulated as gels, creams, tablets or
			 rings, microbicides are being designed to stop the transmission of the
			 pathogens that cause AIDS and other sexually transmitted infections (referred
			 to in this section as STIs). Microbicides could allow a woman to
			 protect herself from disease.
			(6)Couples need a
			 method of HIV protection that will allow them to conceive a child and start a
			 family. No existing HIV prevention method also allows conception. Some
			 microbicides in development may allow women to become pregnant while at the
			 same time protecting them from infection.
			(7)According to
			 UNICEF, worldwide, the lack of HIV/AIDS prevention and treatment has left over
			 15,000,000 children as orphans. Of these, more than 12,000,000 live in
			 sub-Saharan Africa. The number of AIDS orphans in sub-Saharan Africa alone is
			 expected to grow to nearly 16,000,000 by 2010.
			(8)HIV prevention
			 tools like microbicides could also be valuable for women in the United States,
			 who account for an increasing proportion of new HIV and AIDS cases among
			 Americans. Minority women in the United States are particularly affected. Both
			 African-American and Latina women account for a disproportionate number of new
			 AIDS cases, and HIV/AIDS was the leading cause of death in 2002 for
			 African-American women ages 25 to 34.
			(9)With nearly
			 20,000,000 new cases of sexually transmitted infections occurring every year,
			 the United States has the highest STI rates of any industrialized nation. Like
			 HIV, STIs pose significant health threats and costs, with young people and
			 women bearing a disproportionate burden. Nearly half of new STI cases each year
			 occur in people under 25 years of age with women both more vulnerable to
			 infection and more likely to experience serious and lasting health consequences
			 when they do become infected. Some microbicides could help prevent STIs.
			(10)HIV/AIDS
			 threatens national and global security. Beyond its burdens on individuals,
			 families, and communities, the pandemic reduces economic growth, decimates
			 health budgets, undermines civil society, and burdens the armed forces of many
			 nations, including the United States military.
			(11)The microbicide
			 field has gained considerable scientific momentum. Several first-generation
			 products are in large-scale human trials to measure effectiveness, and new
			 products based on recent advances in HIV treatment are well into safety
			 trials.
			(12)Microbicides are
			 a public health good with potential for large social benefits but limited
			 economic incentives for private investment, so that public funding is required
			 to fill the gap. As is the case for vaccines and other public goods,
			 microbicide development must depend heavily on government leadership and
			 investment.
			(13)The Federal
			 Government needs to make a strong commitment to microbicide research and
			 development. Three agencies, the National Institutes of Health, Centers for
			 Disease Control and Prevention, and United States Agency for International
			 Development, have played important roles in the progress to date, and each
			 makes a valuable and unique contribution. As the primary Federal agency for
			 conducting and supporting medical research and the largest single Federal
			 Government contributor to microbicide research, the National Institutes of
			 Health supports the Microbicide Trials Network as well as other important
			 research activities. The United States Agency for International Development
			 sustains strong partnerships with public and private organizations working on
			 microbicide research, including trials in developing countries where its
			 experience is extensive, and is well positioned to facilitate introduction of
			 microbicides once available. The Centers for Disease Control and Prevention has
			 a long history of conducting field trials in developing countries, but the
			 extent of its current engagement remains quite limited.
			(14)According to the
			 National Institutes of Health's strategic plan, microbicides may provide
			 one of the most promising primary preventative interventions that could
			 be safe, effective, readily available, affordable, and widely
			 acceptable. In a recent report to Congress, the United States Agency
			 for International Development states that the US government is firmly
			 committed to accelerating the development of safe and effective microbicides to
			 prevent HIV. In addition, the President's Emergency Plan for AIDS
			 Relief recognizes the urgency of developing safe and effective
			 microbicides.
			(15)The National
			 Institutes of Health, United States Agency for International Development, and
			 the Centers for Disease Control and Prevention have expanded their microbicide
			 portfolios, but overall Federal leadership and coordination is required to
			 eliminate costly inefficiencies and unproductive duplication of effort.
			(16)HIV prevention
			 options available as of 2006 are insufficient in general. Most critically, they
			 fail to recognize women's particular needs and vulnerabilities. If women are to
			 have a genuine opportunity to protect themselves, their best option is the
			 rapid development of new HIV-prevention technologies like microbicides, which
			 women can initiate.
			IMicrobicide research at the national
			 institutes of health
			101.Office of AIDS
			 Research; program regarding microbicides for preventing transmission of
			 HIV/AIDS and other diseasesSubpart I of part D of title XXIII of the
			 Public Health Service Act (42 U.S.C. 300cc–40 et seq.) is amended by inserting
			 after section 2351 the following:
				
					2351A.Microbicides for
				preventing transmission of HIV/AIDS and other diseases
						(a)Federal
				strategic plan
							(1)In
				generalThe Director of the
				Office of AIDS Research shall—
								(A)expedite the implementation of a Federal
				strategic plan for the conduct and support of microbicide research and
				development; and
								(B)annually review and, as appropriate, revise
				such plan, to prioritize funding and activities in terms of their scientific
				urgency.
								(2)CoordinationIn implementing, reviewing, and
				prioritizing elements of the plan described under paragraph (1), the Director
				of the Office of AIDS Research shall coordinate with—
								(A)other Federal agencies, including the
				Director of the Centers for Disease Control and Prevention and the
				Administrator of the United States Agency for International Development,
				involved in microbicide research;
								(B)the microbicide research and development
				community; and
								(C)health advocates.
								(b)Expansion and
				coordination of activitiesThe Director of the Office of AIDS
				Research, acting in coordination with relevant institutes and offices, shall
				expand, intensify, and coordinate the activities of all appropriate institutes
				and components of the National Institutes of Health with respect to research
				and development of microbicides to prevent the transmission of the human
				immunodeficiency virus (HIV) and other sexually transmitted
				infections.
						(c)Microbicide
				development branchIn
				carrying out subsection (b), the Director of the National Institute of Allergy
				and Infectious Diseases shall establish within the Division of AIDS in the
				Institute, a clearly defined organizational branch charged with carrying out
				microbicide research and development. In establishing such branch, the Director
				shall ensure that there are a sufficient number of employees dedicated to
				carrying out its mission.
						(d)Microbicide
				clinical trialsIn carrying
				out subsection (c), the Director of the National Institute of Allergy and
				Infectious Diseases shall assign priority to ensuring adequate funding and
				support for the Microbicide Trials Network and other programs for supporting
				microbicides clinical trials, with particular emphasis on implementation of
				trials leading to product licensure.
						(e)Reports to
				congress
							(1)In
				generalNot later than 6
				months after the date of enactment of the Microbicide Development Act, and
				annually thereafter, the Director of the Office of AIDS Research shall submit
				to the appropriate committees of Congress a report that describes the
				strategies being implemented by the Federal Government regarding microbicide
				research and development.
							(2)Contents of
				reportsEach report submitted
				under paragraph (1) shall include—
								(A)a description of activities with respect to
				microbicide research and development conducted and supported by the Federal
				Government;
								(B)a summary and analysis of the expenditures
				made by the Director of the Office of AIDS Research during the preceding year
				for activities with respect to microbicide-specific research and development,
				including basic research, preclinical product development, clinical trials, and
				behavioral science; and
								(C)a description and evaluation of the
				progress made, during the preceding year, toward the development of effective
				microbicides.
								(3)Appropriate
				committees of Congress definedIn this subsection, the term
				appropriate committees of Congress means the Committee on Health,
				Education, Labor, and Pensions and the Committee on Appropriations of the
				Senate and the Committee on Energy and Commerce and the Committee on
				Appropriations of the House of Representatives.
							(f)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year to carry out this
				section.
						.
			IIMicrobicide research at the centers for
			 disease control and prevention
			201.Microbicides for
			 preventing transmission of HIV/AIDS and other diseasesPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317S
			 the following:
				
					317T.Microbicides for
				preventing transmission of HIV/AIDS and other diseases
						(a)Development and
				implementation of the Centers for Disease Control and Prevention's microbicide
				agendaThe Director of the
				Centers for Disease Control and Prevention shall fully implement such Centers'
				microbicide agenda to support microbicide research and development. Such an
				agenda shall include—
							(1)conducting laboratory research in
				preparation for, and support of, clinical microbicide trials; and
							(2)conducting behavioral research in
				preparation for, and support of, clinical microbicide trials.
							(b)PersonnelThe Centers for Disease Control and
				Prevention shall ensure that there are sufficient numbers of dedicated
				employees for carrying out the microbicide agenda under subsection (a).
						(c)Report to
				congress
							(1)In
				generalNot later than 1 year
				after the date of enactment of the Microbicide Development Act, and annually
				thereafter, the Director of the Centers for Disease Control and Prevention
				shall submit to the appropriate committees of Congress, a report on the
				strategies being implemented by the Centers for Disease Control and Prevention
				with respect to microbicide research and development. Such report shall be
				submitted alone or as part of the overall Federal strategic plan on
				microbicides compiled annually by the National Institutes of Health Office of
				AIDS Research as required under section 2351A.
							(2)Contents of
				reportSuch report shall
				include—
								(A)a description of activities with respect to
				microbicides conducted or supported by the Director of the Centers for Disease
				Control and Prevention;
								(B)a summary and analysis of the expenditures
				made by such Director during the preceding year, for activities with respect to
				microbicide-specific research and development, including the number of
				employees of such Centers involved in such activities; and
								(C)a description and evaluation of the
				progress made, during the preceding year, toward the development of effective
				microbicides.
								(3)Appropriate
				committees of congress definedFor the purposes of this subsection, the
				term appropriate committees of Congress means the Committee on
				Health, Education, Labor, and Pensions and the Committee on Appropriations of
				the Senate and the Committee on Energy and Commerce and the Committee on
				Appropriations of the House of Representatives.
							(d)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary for each fiscal
				year to carry out this
				section.
						.
			IIIMicrobicide research and development at the
			 United States Agency for International Development
			301.Microbicides for
			 preventing transmission of hiv/aids and other diseasesSection 104A of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151b–2) is amended by adding at the end the following new
			 subsection:
				
					(h)Microbicides for
				preventing transmission of HIV/AIDS and other diseases
						(1)Development and
				implementation of the microbicide agendaThe President shall direct the head of the
				Office of HIV/AIDS of the United States Agency for International Development,
				in conjunction with other offices of such Agency, to develop and implement a
				program to support the development of microbicides for the prevention of the
				transmission of HIV/AIDS and other diseases, and facilitate wide-scale
				availability of such products after such development.
						(2)StaffingThe head of the Office of HIV/AIDS shall
				ensure that the Agency has a sufficient number of dedicated employees to carry
				out the microbicide agenda.
						(3)Reports to
				Congress
							(A)In
				generalNot later than one
				year after the date of enactment of the Microbicide Development Act, and
				annually thereafter, the President shall submit to the appropriate
				congressional committees a report on the activities of the Agency to carry out
				the microbicide agenda and on any other activities carried out by the Agency
				related to microbicide research and development.
							(B)Contents of
				reportEach report submitted
				under subparagraph (A) shall include—
								(i)a description of activities with respect to
				microbicides conducted or supported by the Agency;
								(ii)a summary and analysis of the expenditures
				made by the Agency during the preceding year for activities with respect to
				microbicide-specific research and development, including the number of
				employees of the Agency who are involved in such activities; and
								(iii)a description and evaluation of the
				progress made during the preceding year toward the development of effective
				microbicides, including activities in support of eventual product
				access.
								(C)ConsultationThe President shall consult with the
				Director of the Office of AIDS Research of the National Institutes of Health in
				preparing the report required under subparagraph (A).
							(D)Appropriate
				congressional committees definedIn this paragraph, the term
				appropriate congressional committees means the Committee on
				Foreign Affairs and the Committee on Appropriations of the House of
				Representatives and the Committee on Foreign Relations and the Committee on
				Appropriations of the Senate.
							(4)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Agency such sums as may be necessary for
				each fiscal year to carry out this
				subsection.
						.
			
